BRITT, Judge.
Defendant’s sole assignment of error is that the court erred in refusing to give jury instructions on reasonable doubt and presumption of innocence as requested by defendant in writing. We find no merit in the assignment.
The rule with respect to the question presented appears to be properly stated in 3 Strong, N. C. Index 2d, Criminal Law, § 119, p. 30, as follows:
“Where a prayer for special instructions is aptly tendered, and the instructions requested are correct in law and are based upon the evidence adduced, it is error for the court to fail to give the instruction requested, in substance at least. But the court is not required to give such instruc-toins verbatim, it being sufficient if the court gives the requested instructions in substance.”
In the case at hand, while the court did not give instructions on reasonable doubt and presumption of innocence as lengthy as' those requested by defendant, we hold that the court gave the requested instructions “in substance” and the jury was properly charged on the legal principles involved.
Defendant received a fair trial, free from prejudicial error.
No error.
Judges Parker and Clark concur.